DETAILED ACTION
This action is response to application number 16/921,526, amendment and remarks, dated on 06/23/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-10 and 12-13 pending. 
Claims 4-5 and 11 cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-10 and 12-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/921,543 (US. 2021/0120383 A1) in view of Pan et al. (US 2021/0037593 A1, provisional application No. 62/882,199, Aug, 1, 2019). 

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, Application No. 16/921,543 claim 1 discloses a method of operating a first user equipment (UE) in a wireless communication system (claim 1), the method comprising:
establishing, by the first UE, a plurality of PC5 unicast links with a second UE (claim 1); and
declaring a radio link failure (RLF) for one PC5 unicast link among the plurality of PC5 unicast links based on a PC5 unicast link identifier (ID) (claim 1);
releasing, by the first UE, the one PC5 unicast link for which the RLF has been declared, based on the PC5 unicast link ID (claim 1);
transmitting, to a base station, information related to the RLF for the one PCS unicast link, including the PCS unicast link ID (claim 1),
wherein the PC5 unicast link ID is used to identify the one PC5 unicast link for which the RLF has been declared among the plurality of PC5 unicast links (claim 1), and
Application No. 16/921,543 claim 1 does not explicitly disclose ”wherein a radio resource related to the one PC5 unicast link is released”.
Pan, in the same field of endeavor, V2X service discloses wherein a radio resource related to the one PC5 unicast link is released (provisional application No. 62/882,199; When a V2X service is terminated/deactivated, the PFI(s) associated with the V2X service will be not needed and the SLRB(s) corresponding to the PFI(s) should be released. For example, when the UE1 terminates the V2X Service A, the PCS QoS flows PFI1 and PFI 2 are not needed and the SLRB(s) used to serve PFI1 and PFI2 should be released. In above examples, SLRB 1 used to serve PFI1 should be released. If SLRB2 is used to serve only PFI2, it should be released; otherwise, if SLRB2 is used to serve PFI2 and PFI3, it should not be released because SLRB2 can be still used for traffic transfer of V2X Service B. The gNB needs to know which V2X service has been terminated/deactivated by the UE or which SLRB(s) is not needed by the UE. In one alternative, the UE may indicate particular PCS QoS flow(s) for a destination is not needed by updating the entry of the destination in the destination list (e.g. removing the PFI(s) associated with the destination and/or any information associated with the PFI(s)). If the destination has only one V2X service that is terminated, the entry of the destination can be removed from the updated destination list. For above example, the UE1 can remove the PFI1 and PFI2 from the corresponding entry in the destination list and sends this updated destination list to the gNB. Based on the updated destination list, the gNB can release the SLRB(s) used to serve PFI1 and PFI2; page 29, paragraphs 2-3; paragraphs 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to release a radio resource related to the one PC5 unicast link as taught by Pan to modify Application No. 16/921,543 claim 1 in order to provide a method and apparatus for requesting and releasing sidelink radio bearer configuration in a wireless communication system (title).

Regarding claim 2, Application No. 16/921,543 claim 2 discloses wherein the PC5 unicast link ID is transmitted from an access stratum (AS) layer to a vehicle-to-everything (V2X) layer in the first UE (claim 2).
Regarding claim 3, Application No. 16/921,543 claim 3 discloses wherein information related to the plurality of PC5 unicast links established by the first UE is transmitted in sidelink UE information to a base station (BS) (claim 3).
Regarding claim 6, Application No. 16/921,543 claim 6 discloses wherein the RLF is sidelink RLF (claim 6).
Regarding claim 7, Application No. 16/921,543 claim 7 discloses wherein the first UE communicates with at least one of another UE, a UE related to an autonomous driving vehicle, a BS, or a network (claim 7).
Claims 8-10 and 12-13 are rejected on similar ground of rejection as presented above and in regard to claims 8-10, 12-13 of the copending Application No. 16/921,543.

Claims 1-2, 6-10 and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,096,239 B2 in view of Pan et al. (US 2021/0037593 A1, provisional application No. 62/882,199, Aug, 1, 2019). 

Regarding claim 1, Patent No. 11,096,239 B2 claim 1 discloses a method of operating a first user equipment (UE) in a wireless communication system (claim 1), the method comprising:
establishing, by the first UE, a plurality of PC5 unicast links with a second UE (claim 1); and
declaring a radio link failure (RLF) for one PC5 unicast link among the plurality of PC5 unicast links based on a PC5 unicast link identifier (ID) (claim 1);
releasing, by the first UE, the one PC5 unicast link for which the RLF has been declared, based on the PC5 unicast link ID (claim 1);
transmitting, to a base station, information related to the RLF for the one PCS unicast link, including the PCS unicast link ID (claim 1),
wherein the PC5 unicast link ID is used to identify the one PC5 unicast link for which the RLF has been declared among the plurality of PC5 unicast links (claim 1), and
Patent No. 11,096,239 B2 claim 1 does not explicitly disclose ”wherein a radio resource related to the one PC5 unicast link is released”.
Pan, in the same field of endeavor, V2X service discloses wherein a radio resource related to the one PC5 unicast link is released (provisional application No. 62/882,199; When a V2X service is terminated/deactivated, the PFI(s) associated with the V2X service will be not needed and the SLRB(s) corresponding to the PFI(s) should be released. For example, when the UE1 terminates the V2X Service A, the PCS QoS flows PFI1 and PFI 2 are not needed and the SLRB(s) used to serve PFI1 and PFI2 should be released. In above examples, SLRB 1 used to serve PFI1 should be released. If SLRB2 is used to serve only PFI2, it should be released; otherwise, if SLRB2 is used to serve PFI2 and PFI3, it should not be released because SLRB2 can be still used for traffic transfer of V2X Service B. The gNB needs to know which V2X service has been terminated/deactivated by the UE or which SLRB(s) is not needed by the UE. In one alternative, the UE may indicate particular PCS QoS flow(s) for a destination is not needed by updating the entry of the destination in the destination list (e.g. removing the PFI(s) associated with the destination and/or any information associated with the PFI(s)). If the destination has only one V2X service that is terminated, the entry of the destination can be removed from the updated destination list. For above example, the UE1 can remove the PFI1 and PFI2 from the corresponding entry in the destination list and sends this updated destination list to the gNB. Based on the updated destination list, the gNB can release the SLRB(s) used to serve PFI1 and PFI2; page 29, paragraphs 2-3; paragraphs 5-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to release a radio resource related to the one PC5 unicast link as taught by Pan to modify Patent No. 11,096,239 B2 claim 1 in order to provide a method and apparatus for requesting and releasing sidelink radio bearer configuration in a wireless communication system (title).
Regarding claim 2, Patent No. 11,096,239 B2 claim 1 discloses wherein the PC5 unicast link ID is transmitted from an access stratum (AS) layer to a vehicle-to-everything (V2X) layer in the first UE (claim 1).
Regarding claim 6, Patent No. 11,096,239 B2 claim 1 discloses wherein the RLF is sidelink RLF (claim 1).
Regarding claim 7, Patent No. 11,096,239 B2 claim 7 discloses wherein the first UE communicates with at least one of another UE, a UE related to an autonomous driving vehicle, a BS, or a network (claim 7).
Claims 8-10 and 12-13 are rejected on similar ground of rejection as presented above and in regard to claims 1-9 of U.S. Patent No. 11,096,239 B2.

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,096,239 B2 in view of Pan et al. (US 2021/0037593 A1, provisional application No. 62/882,199, Aug, 1, 2019) and Jung et al. (US 2020/0229007 A1). 
Regarding claim 3, Patent No. 11,096,239 B2 claim 1 in view of Pan does not disclose wherein information related to the plurality of PC5 unicast links established by the first UE is transmitted in sidelink UE information to a base station (BS).
Jung in the same field of endeavor, method and apparatus for performing radio link monitoring to support V2X communication in Next Generation mobile communication system (title), discloses wherein information related to the plurality of PC5 unicast links established by the first UE is transmitted in sidelink UE information to a base station (BS) (UE transmitting the information related to the plurality of unicast links to BS; In operation 720, the vehicle terminal 701 may configure an RRC connection mode with the base station 703 and may transmit a SidelinkUEInformation message to the base station 703 in operation 720 to request a V2X transmission resource (pool) and/or a V2X reception resource (pool). The SidelinkUEInformation message includes an indicator or IE indicating whether the vehicle terminal 701 performs V2X SL communication with the different vehicle terminal 702 by broadcast and/or performs V2X SL communication by unicast and/or performs V2X communication by groupcast. Alternatively, the SidelinkUEInformation message may include QoS-related information (e.g., a ProSe per-packet priority (PPPP) and/or ProSe per-packet reliability (PPPR) list and/or a 5G QoS indicator (5QI) or V2X QoS indicator (VQI) list/set). The base station 703 may allocate different transmission and reception resource pools to the vehicle terminal 701 according to the SidelinkUEInformation message; ¶241).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to transmit information related to the plurality of PC5 unicast links established by the first UE in the sidelink UE information to a base station (BS) as taught by Jung to modify Patent No. 11,096,239 B2 claim 1 in view of Pan et al. (US 2021/0037593 A1, provisional application No. 62/882,199, Aug, 1, 2019) in order to provide a method for performing radio link monitoring to support V2X communication in Next Generation mobile communication system (title).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
11/25/2022